DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 9, 11-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Floch et al. (US 2013/0039424) in view of Cloud et al. (US 2020/0275171).

Claim 1, Le Floch teaches a bitstream processing method, comprising: 
acquiring auxiliary information in a bitstream (i.e. auxiliary information 120) (p. 0068); 
wherein the auxiliary information comprises at least one of bitstream information for transcoding or bitstream information for supporting transcoding (i.e. info related to motion information of frames) (p. 0068).
Le Floch is not entirely clear in teaching a bitstream processing method, comprising:
transcoding the bitstream by using the auxiliary information, and generating a transcoded bitstream.
Cloud teaches a bitstream processing method, comprising:
transcoding the bitstream by using the auxiliary information (i.e. metadata), and generating a transcoded bitstream (i.e. appending metadata to final bitstream) (p. 0110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided transcoding of a bitstream as taught by Cloud to the system of Le Floch to allow for different bitrate streams (p. 0110).

Claim 3, Le Floch not entirely clear in teaching the method of claim 1, further comprising: 
adding flag bit information to the generated transcoded bitstream, wherein the flag bit information is used for representing that the transcoded bitstream has been transcoded.
Cloud teaches the method of claim 1, further comprising: 
adding flag bit information (i.e. A-SPX info) to the generated transcoded bitstream, wherein the flag bit information is used for representing that the transcoded bitstream has been transcoded (i.e. high frequency reconstruction information for different bitrates) (p. 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided transcoding of a bitstream as taught by Cloud to the system of Le Floch to allow for different bitrate streams (p. 0110).

Claim 4, Le Floch teaches the method of claim 1, wherein the auxiliary information is located in a data unit carrying a preset identification (i.e. SEI), and the data unit comprises an auxiliary information unit for transmitting the bitstream (i.e. SEI), a system layer media description unit (i.e. NALU) and a media description unit (i.e. H.264) contained in a media file format (p. 0068).

Claim 5, Le Floch is not entirely clear in teaching the method of claim 4, wherein the bitstream information for transcoding comprises at least one of: 
an encoding type of the bitstream, an encoding capability level of the bitstream, a code rate of the bitstream, a frame rate of the bitstream, an image resolution of the bitstream, a color space of the bitstream, a luminance and chrominance sampling format of the bitstream, a dynamic range of the bitstream, encoding information of the bitstream or user-defined information of the bitstream; 
wherein the encoding information of the bitstream comprises partitioning information of the bitstream; or, 
the encoding information of the bitstream comprises partitioning information of the bitstream, a bitstream residual and at least one of mode selection information of the bitstream, motion estimation information of the bitstream or quantization information of the bitstream; and the bitstream residual comprises a residual for the transcoded bitstream, or a difference value between a residual for the bitstream and a residual for the transcoded bitstream.
Cloud teaches the method of claim 4, wherein the bitstream information for transcoding comprises at least one of: 
an encoding type of the bitstream, an encoding capability level of the bitstream, a code rate of the bitstream (i.e. bitrate) (p. 0073), a frame rate of the bitstream, an image resolution of the bitstream, a color space of the bitstream, a luminance and chrominance sampling format of the bitstream, a dynamic range of the bitstream, encoding information of the bitstream or user-defined information of the bitstream; 
wherein the encoding information of the bitstream comprises partitioning information of the bitstream (i.e. ASF transcoding helper information) (p. 0073); or, 
the encoding information of the bitstream comprises partitioning information of the bitstream, a bitstream residual and at least one of mode selection information of the bitstream, motion estimation information of the bitstream or quantization information of the bitstream; and the bitstream residual comprises a residual for the transcoded bitstream, or a difference value between a residual for the bitstream and a residual for the transcoded bitstream.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided transcoding of a bitstream as taught by Cloud to the system of Le Floch to allow for different bitrate streams (p. 0110).

Claim 6, Le Floch is silent regarding the method of claim 4, wherein the bitstream information for supporting transcoding comprises at least one of: 
an encoding type of the transcoded bitstream, an encoding capability level of the transcoded bitstream, a code rate of the transcoded bitstream, a frame rate of the transcoded bitstream, an image resolution of the transcoded bitstream, a color space of the transcoded bitstream, a luminance and chrominance sampling format of the transcoded bitstream, a dynamic range of the transcoded bitstream or user-defined information of the transcoded bitstream.
Cloud teaches the method of claim 4, wherein the bitstream information for supporting transcoding comprises at least one of: 
an encoding type of the transcoded bitstream, an encoding capability level of the transcoded bitstream, a code rate of the transcoded bitstream (i.e. bitrate) (p. 0073), a frame rate of the transcoded bitstream, an image resolution of the transcoded bitstream, a color space of the transcoded bitstream, a luminance and chrominance sampling format of the transcoded bitstream, a dynamic range of the transcoded bitstream or user-defined information of the transcoded bitstream.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided transcoding of a bitstream as taught by Cloud to the system of Le Floch to allow for different bitrate streams (p. 0110).

Claim 7, Le Floch teaches the method of claim 5, wherein in a case where the data unit is the auxiliary information unit for transmitting the bitstream and the auxiliary information unit for transmitting the bitstream is a supplemental enhancement information (SEI) unit, the auxiliary information is located at a position where a payload type field in the SEI unit is the preset identification (p. 0068); and 
acquiring the auxiliary information in the bitstream comprises (i.e. transmitting from server) (p. 0078); 
parsing the bitstream to acquire the SEI unit (i.e. extracting) (p. 0068); and 
acquiring the auxiliary information at the position where the payload type field in the SEI unit is the preset identification (i.e. according to motion vectors (p. 0068).

Claim 9 is analyzed and interpreted as an apparatus of claim 1.
Claim 11 is analyzed and interpreted as an apparatus of claim 3.
Claim 12 is analyzed and interpreted as an apparatus of claim 4.
Claim 13 is analyzed and interpreted as an apparatus of claim 5.
Claim 14 is analyzed and interpreted as an apparatus of claim 6.
Claim 15 is analyzed and interpreted as an apparatus of claim 7.

Claim 18, Le Floch inherently teaches A bitstream processing device, comprising a memory and a processor, wherein the memory is configured to store an instruction which, when executed by the processor, implements the method of claim 1.
Claim 19, Le Floch inherently teaches A computer-readable storage medium, configured to store a computer-executable instruction which, when executed, implements the method of claim 1.


Claim 2, 10, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Floch et al. (US 2013/0039424) in view of Cloud et al. (US 2020/0275171), and further in view of Yang et al. (US 2018/00227278).

Claim 2, Le Floch is not entirely clear in teaching the method of claim 1, wherein after transcoding the bitstream by using the auxiliary information, and generating the transcoded bitstream, the method further comprises: 
generating new auxiliary information according to the generated transcoded bitstream; and 

Yang teaches teaching the method of claim 1, wherein after transcoding the bitstream by using the auxiliary information, and generating the transcoded bitstream, the method further comprises: 
generating new auxiliary information according to the generated transcoded bitstream (p. 0074); and 
adding the generated new auxiliary information into the generated transcoded bitstream (p. 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided new aux info as taught by Yang to the system of Le Floch to allow for new metadata to be included in a new stream (p. 0074).

Claim 10 is analyzed and interpreted as an apparatus of claim 2.
Claim 19 is analyzed and interpreted with respect to claim 3.
Claim 20 is analyzed and interpreted with respect to claim 4.

Claim 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Floch et al. (US 2013/0039424) in view of Cloud et al. (US 2020/0275171), and further in view of Li et al. (US 2019/0141318).

Claim 8, Le Floch is silent regarding the method of claim 5, wherein in a case where the data unit is the auxiliary information unit for transmitting the bitstream and the auxiliary information unit for transmitting the bitstream is a video usability information (VUI) unit, the auxiliary information is located at a position where a transcoding information mark field in the VUI unit is a preset value; and 
acquiring the auxiliary information in the bitstream comprises: 
parsing the bitstream to acquire the VUI unit; and 

Li teaches the method of claim 5, wherein in a case where the data unit is the auxiliary information unit for transmitting the bitstream and the auxiliary information unit for transmitting the bitstream is a video usability information (VUI) unit, the auxiliary information is located at a position where a transcoding information mark field in the VUI unit is a preset value (p. 0100-0106); and 
acquiring the auxiliary information in the bitstream comprises: 
parsing the bitstream to acquire the VUI unit (p. 0100-0106); and 
acquiring the auxiliary information at the position where the transcoding information mark field in the VUI unit is the preset value (p. 0100-0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided VUI unit as taught by Li to the system of Le Floch to allow for multiple decoding modes (p. 0106).

Claim 16 is analyzed and interpreted as an apparatus of claim 8.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150372820 A1	SCHNEIDER; Andreas et al.
US 20130028325 A1	LE FLOCH; HERVE  et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             3/25/2021